DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/1/2022 has been entered. Claims 1-13 and 15-21 remain pending in the application. Applicant’s amendments to the claim has avoid claim objection.  

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3, 6, 12, 15-16, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Fujiki U.S. Patent Application 20090128552 in view of Kryachko U.S. Patent Application 20180012392, and further in view of Okutani U.S. Patent Application 20180061071.
Regarding claim 2, Fujiki discloses an apparatus comprising at least one processor and at least one memory having stored instructions operative, when executed by the at least one processor (paragraph [0164]: A CPU 1101 controls the computer using programs and data stored in a RAM (Random Access Memory) 1102 and a ROM (Read Only Memory) 1103, and performs the various operations described above which are described as the operations performed using the image processing apparatus), to cause the apparatus to perform processing of a 3D scene by: 
determining a virtual reference viewpoint in the 3D scene (paragraph [0059]: In FIG. 1, a viewpoint (virtual viewpoint) 104 is set in a virtual space so as to correspond to a viewpoint of a user of a certain posture; paragraph [0075]: The photographed image input unit 403 obtains, as data, an image in a real space captured using a video camera disposed on an HMD (Head Mount Display) on a head of a user who views a composite image constituted by a real-space image and a virtual-space image. Such a video camera captures moving images (virtual viewpoint and camera viewpoints change over time) in the real space),  
obtaining a map of registered real cast shadows of objects in the 3D scene from an input image captured by the camera, wherein the map of real cast shadows is registered with respect to the virtual reference viewpoint; obtaining at least one map of virtual shadows of objects in the 3D scene from the virtual reference viewpoint (paragraph [0075]: The photographed image input unit 403 obtains, as data, an image in a real space captured using a video camera disposed on an HMD (Head Mount) on a head of a user who views a composite image constituted by a real-space image and a virtual-space image; paragraph [0346]: the virtual space DB 3001 registers the information on the shape of the real object obtained in step S3103 in the virtual space; paragraph [0174]: In FIG. 10, a virtual viewpoint 1201 corresponds to a viewpoint of a user using a real camera... An image 1206 formed on the real object 1204 corresponds to a real shadow generated by blocking the real light source 1205 using the real object 1202); and 
determining information for at least one light source in the 3D scene by comparing the map of registered real cast shadows and the at least one map of virtual shadows (paragraph [0090]: In step S502, the real-object measurement/estimation unit 402 estimates information (information on a shape, information on a posture, and information on material, for example) on a real object represented by a real-space image and information on a virtual light source using the real-space image obtained using the photographed image input unit 403; paragraph [0091]: it is desirable that information on a position, information on the direction, and information on the darkness of the real light source are faithfully realized in the virtual space; paragraph [0336]: a scene of the virtual space DB 3001 is rendered by comparing depth values of a virtual object with values of depth buffers; paragraph [0337]: As a method for the comparison, the depth values viewed from the virtual light source are written as shadow map… a value in the shadow map is compared with a distance between the virtual light source to the corresponding pixel obtained through calculation; paragraph [0356]: the shadow is actually rendered as a CG image is calculated by subtracting a region (shadow region A) in which a shadow of the approximate virtual object is cast from a region (shadow region B) in which a shadow of the non-approximate virtual object is cast for each virtual viewpoint).
Fujiki discloses all the features with respect to claim 2 as outlined above. However, Fujiki fails to disclose determining a virtual reference viewpoint of a plurality of virtual reference viewpoint, camera positioned at a viewpoint distinct from the virtual reference viewpoint, determining parameters by comparing the map of real cast shadows and the at least one map of virtual shadows explicitly. 
Kryachko discloses determining parameters by comparing the map of real cast shadows and the at least one map of virtual shadows (paragraph [0123]: The system may compare a depth value stored in the shadow map at samplePos (x,y) with a depth of a current fragment samplePos (z) to find the intensity of the shadow; Kryachko’s teaching of comparing shadow maps can be combined with Fujiki’s device, to determine parameters of light source based on shadow maps’ comparison).
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine Fujiki’s to compare shadow maps as taught by Kryachko, to generate realistic virtual environment images.
Fujiki as modified by Kryachko discloses all the features with respect to claim 2 as outlined above. Fujiki further discloses “The photographed image input unit 403 obtains, as data, an image in a real space captured using a video camera disposed on an HMD (Head Mount) on a head of a user who views a composite image constituted by a real-space image and a virtual-space image. Such a video camera captures moving images in the real space” (paragraph [0075]). However, Fujiki as modified by Kryachko fails to disclose determining a virtual reference viewpoint of a plurality of virtual reference viewpoint, camera positioned at a viewpoint distinct from the virtual reference viewpoint explicitly.
Okutani disclose determining a virtual reference viewpoint of a plurality of virtual reference viewpoint, camera positioned at a viewpoint distinct from the virtual reference viewpoint (paragraph [0107]: analyzes a plurality of extension virtual viewpoint images obtained by differently advancing time so as to determine one of the extension virtual viewpoint images to be displayed in a setting screen based on a result of a detection of a subject, such as a player or a ball; paragraph [0002]: synchronously capturing images from a plurality of viewpoints by a plurality of cameras installed in different positions and generating a virtual viewpoint image formed from not only the images captured from the camera installation positions but also an arbitrary viewpoint using the plurality of viewpoint images captured by the imaging has attracted attention).
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine Fujiki and Kryachko’s to determine virtual reference viewpoint as taught by Okutani, to display desired image smoothly.

Claim 1 recites the functions of the apparatus recited in claim 2 as method steps.  Accordingly, the mapping of the prior art to the corresponding functions of the apparatus in claim 2 applies to the method steps of claim 1.

Regarding claim 3, Fujiki as modified by Kryachko and Okutani discloses the method according to claim 1, wherein obtaining the map of registered real cast shadows comprises: 
detecting the real cast shadows in the input image to obtain a map of detected real cast shadows (Fujiki’s paragraph [0174]: In FIG. 10, a virtual viewpoint 1201 corresponds to a viewpoint of a user using a real camera... An image 1206 formed on the real object 1204 corresponds to a real shadow generated by blocking the real light source 1205 using the real object 1202; paragraph [0334]: The shadow mapping is a method for calculating a region in which a shadow is cast by rendering depth values (depth information) in a virtual scene viewed from various virtual light sources; paragraph [0090]: In step S502, the real-object measurement/estimation unit 402 estimates information (information on a shape, information on a posture, and information on material, for example) on a real object represented by a real-space image and information on a virtual light source using the real-space image obtained using the photographed image input unit 403; paragraph [0091]: it is desirable that information on a position, information on the direction, and information on the darkness of the real light source are faithfully realized in the virtual space), and 
registering the map of detected real cast shadows with respect to the virtual reference viewpoint (Fujiki’s paragraph [0346]: the virtual space DB 3001 registers the information on the shape of the real object obtained in step S3103 in the virtual space). 
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine Fujiki’s to compare shadow maps as taught by Kryachko, to generate realistic virtual environment images; and combine Fujiki and Kryachko’s to use distinct virtual reference viewpoint as taught by Okutani, to display desired image smoothly.

Regarding claim 6, Fujiki as modified by Kryachko and Okutani discloses the method according to claim 1, wherein the virtual reference viewpoint corresponds to a viewpoint from which a real scene represented by the 3D scene was previously captured by the camera (Fujiki’s paragraph [0059]: In FIG. 1, a viewpoint (virtual viewpoint) 104 is set in a virtual space so as to correspond to a viewpoint of a user of a certain posture; Okutani’s paragraph [0002]: synchronously capturing images from a plurality of viewpoints by a plurality of cameras installed in different positions and generating a virtual viewpoint image formed from not only the images captured from the camera installation positions but also an arbitrary viewpoint using the plurality of viewpoint images captured by the imaging has attracted attention). 
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine Fujiki’s to compare shadow maps as taught by Kryachko, to generate realistic virtual environment images; and combine Fujiki and Kryachko’s to use distinct virtual reference viewpoint as taught by Okutani, to display desired image smoothly.

Regarding claim 12, Fujiki as modified by Kryachko and Okutani discloses the method according to claim 1, wherein determining the virtual reference viewpoint in the 3D scene comprises determining and storing at least one shadow map associated with a light source of a 3D scene (Fujiki’s paragraph [0337]: As a method for the comparison, the depth values viewed from the virtual light source are written as shadow map; paragraph [0356]: the shadow is actually rendered as a CG image is calculated by subtracting a region (shadow region A) in which a shadow of the approximate virtual object is cast from a region (shadow region B) in which a shadow of the non-approximate virtual object is cast for each virtual viewpoint; Kryachko’s paragraph [0123]: The system may compare a depth value stored in the shadow map at samplePos (x,y) with a depth of a current fragment samplePos (z) to find the intensity of the shadow). 
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine Fujiki’s to compare shadow maps as taught by Kryachko, to generate realistic virtual environment images; and combine Fujiki and Kryachko’s to use distinct virtual reference viewpoint as taught by Okutani, to display desired image smoothly.

Claim 15 recites the functions of the method recited in claim 3 as apparatus steps.  Accordingly, the mapping of the prior art to the corresponding functions of the method in claim 3 applies to the apparatus steps of claim 15.

Regarding claim 16, Fujiki as modified by Kryachko and Okutani discloses the method according to claim 1, wherein the parameters for the at least one light source in the 3D scene comprise a 3D location of the at least one light source (Fujiki’s paragraph [0091]: calculating and estimating the information (the information on the position, the information on the direction, and the information on the darkness) on the real light source by analyzing a main component of the highlight component; paragraph [0345]: the information on the real light source (position, direction, strength) is calculated and estimated; Kryachko’s paragraph [0120]: the system may calculate a sample position corresponding to a world position for the sample along the refracted ray based on a shadow map transformation matrix-shadowSplitMVP [indexOfBestSplit] associated with a particular light source (e.g. the sun)). 
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine Fujiki’s to compare shadow maps as taught by Kryachko, to generate realistic virtual environment images; and combine Fujiki and Kryachko’s to use distinct virtual reference viewpoint as taught by Okutani, to display desired image smoothly.

Claim 18 recites the functions of the method recited in claim 6 as apparatus steps.  Accordingly, the mapping of the prior art to the corresponding functions of the method in claim 6 applies to the apparatus steps of claim 18.
Claim 20 recites the functions of the apparatus recited in claim 2 as medium steps.  Accordingly, the mapping of the prior art to the corresponding functions of the apparatus in claim 2 applies to the medium steps of claim 20.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Fujiki U.S. Patent Application 20090128552 in view of Kryachko U.S. Patent Application 20180012392, in view of Okutani U.S. Patent Application 20180061071, and further in view of Butler U.S. Patent Application 20160307032.
Regarding claim 4, Fujiki as modified by Kryachko and Okutani discloses registering the input image with respect to the virtual reference viewpoint to obtain a registered image (Fujiki’s paragraph [0346]: the virtual space DB 3001 registers the information on the shape of the real object obtained in step S3103 in the virtual space). However, Fujiki as modified by Kryachko and Okutani fails to disclose detecting the real cast shadows in the registered image.
Butler discloses detecting the real cast shadows in the registered image (paragraph [0056]: Matching of the instant depth map to a previously-validated depth map may be carried out in various suitable manners).
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine Fujiki, Kryachko and Okutani’s to match shadow images as taught by Butler, to detect object and obtain viewpoints accurately.

Claim 5 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Fujiki U.S. Patent Application 20090128552 in view of Kryachko U.S. Patent Application 20180012392, in view of Okutani U.S. Patent Application 20180061071, and further in view of Fleischmann U.S. Patent Application 20140232631.
Regarding claim 5, Fujiki as modified by Kryachko and Okutani discloses comparing the map of registered real cast shadows and the at least one map of virtual shadows (Fujiki’s paragraph [0090]: In step S502, the real-object measurement/estimation unit 402 estimates information (information on a shape, information on a posture, and information on material, for example) on a real object represented by a real-space image and information on a virtual light source using the real-space image obtained using the photographed image input unit 403; paragraph [0091]: it is desirable that information on a position, information on the direction, and information on the darkness of the real light source are faithfully realized in the virtual space; paragraph [0337]: As a method for the comparison, the depth values viewed from the virtual light source are written as shadow map; paragraph [0356]: the shadow is actually rendered as a CG image is calculated by subtracting a region (shadow region A) in which a shadow of the approximate virtual object is cast from a region (shadow region B) in which a shadow of the non-approximate virtual object is cast for each virtual viewpoint; Kryachko’s paragraph [0123]: The system may compare a depth value stored in the shadow map at samplePos (x,y) with a depth of a current fragment samplePos (z) to find the intensity of the shadow). However, Fujiki as modified by Kryachko and Okutani fails to disclose matching the map of shadows and the at least one map of virtual shadows and selecting the map of virtual shadows that best matches the map of shadows.
Fleischmann discloses matching the map of shadows and the at least one map of virtual shadows and selecting the map of virtual shadows that best matches the map of shadows (claim 1: testing each hypothesis by comparing the respective synthesized depth map to the selected depth image to identify a best hypothesis that most closely fits the target configuration in the selected depth image).
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine Fujiki, Kryachko and Okutani’s to match shadow images as taught by Fleischmann, to select best matched depth image.

Claim 17 recites the functions of the method recited in claim 5 as apparatus steps.  Accordingly, the mapping of the prior art to the corresponding functions of the method in claim 5 applies to the apparatus steps of claim 17.

Claim 7-9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Fujiki U.S. Patent Application 20090128552 in view of Kryachko U.S. Patent Application 20180012392, in view of Okutani U.S. Patent Application 20180061071, and further in view of Venkataraman U.S. Patent Application 20160309084.
Regarding claim 7, Fujiki as modified by Kryachko and Okutani discloses the virtual reference viewpoint in the 3D scene is determined as a viewpoint for which a number of pixels overlapping in an image captured from the virtual reference viewpoint and an image captured from the viewpoint of the camera (Okutani’s paragraph [0107]: analyzes a plurality of extension virtual viewpoint images obtained by differently advancing time so as to determine one of the extension virtual viewpoint images to be displayed in a setting screen based on a result of a detection of a subject, such as a player or a ball; paragraph [0002]: synchronously capturing images from a plurality of viewpoints by a plurality of cameras installed in different positions and generating a virtual viewpoint image formed from not only the images captured from the camera installation positions but also an arbitrary viewpoint using the plurality of viewpoint images captured by the imaging has attracted attention). However, Fujiki as modified by Kryachko and Okutani fails to disclose pixels overlapping is above a determined value. 
Venkataraman discloses pixels overlapping is above a determined value (paragraph [0051]: detecting moving pixels involves inspecting successive frames captured from a specific viewpoint and detecting pixels with differences in intensity exceeding a threshold; if there is too much pixel difference, the virtual reference viewpoint is moved from the camera viewpoint; if there is few pixel difference (pixels overlapping), the virtual reference viewpoint is equivalent to the camera viewpoint).
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine Fujiki, Kryachko and Okutani’s to determine viewpoint as taught by Venkataraman, to detect viewpoint or object movement efficiently.

Regarding claim 8, Fujiki as modified by Kryachko, Okutani and Venkataraman discloses the method according to claim 1, wherein when the virtual reference viewpoint and the camera's viewpoint do not satisfy a determined criterion, a new virtual reference viewpoint is determined (Okutani’s paragraph [0107]: analyzes a plurality of extension virtual viewpoint images obtained by differently advancing time so as to determine one of the extension virtual viewpoint images to be displayed in a setting screen based on a result of a detection of a subject, such as a player or a ball; paragraph [0002]: synchronously capturing images from a plurality of viewpoints by a plurality of cameras installed in different positions and generating a virtual viewpoint image formed from not only the images captured from the camera installation positions but also an arbitrary viewpoint using the plurality of viewpoint images captured by the imaging has attracted attention; Venkataraman’s paragraph [0051]: detecting moving pixels involves inspecting successive frames captured from a specific viewpoint and detecting pixels with differences in intensity exceeding a threshold; if there is too much pixel difference, the virtual reference viewpoint is moved from the camera viewpoint; if there is few pixel difference (pixels overlapping), the virtual reference viewpoint is equivalent to the camera viewpoint). 
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine Fujiki, Kryachko and Okutani’s to determine viewpoint as taught by Venkataraman, to detect viewpoint or object movement efficiently.

Regarding claim 9, Fujiki as modified by Kryachko, Okutani and Venkataraman discloses the method according to claim 8, wherein the virtual reference viewpoint and the camera's viewpoint do not satisfy the determined criterion if a number of pixels overlapping in an image captured from the virtual reference viewpoint and an image captured from the camera's viewpoint is below a determined value (Okutani’s paragraph [0107]: analyzes a plurality of extension virtual viewpoint images obtained by differently advancing time so as to determine one of the extension virtual viewpoint images to be displayed in a setting screen based on a result of a detection of a subject, such as a player or a ball; paragraph [0002]: synchronously capturing images from a plurality of viewpoints by a plurality of cameras installed in different positions and generating a virtual viewpoint image formed from not only the images captured from the camera installation positions but also an arbitrary viewpoint using the plurality of viewpoint images captured by the imaging has attracted attention; Venkataraman’s paragraph [0051]: detecting moving pixels involves inspecting successive frames captured from a specific viewpoint and detecting pixels with differences in intensity exceeding a threshold; if there is too much pixel difference, the virtual reference viewpoint is moved from the camera viewpoint; if there is few pixel difference (pixels overlapping), the virtual reference viewpoint is equivalent to the camera viewpoint). 
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine Fujiki, Kryachko and Okutani’s to determine viewpoint as taught by Venkataraman, to detect viewpoint or object movement efficiently.

Claim 19 recites the functions of the method recited in claim 7 as apparatus steps.  Accordingly, the mapping of the prior art to the corresponding functions of the method in claim 7 applies to the apparatus steps of claim 19.

Claim 11 are rejected under 35 U.S.C. 103 as being unpatentable over Fujiki U.S. Patent Application 20090128552 in view of Kryachko U.S. Patent Application 20180012392, in view of Okutani U.S. Patent Application 20180061071, and further in view of Jiang U.S. Patent Application 20130308002.
Regarding claim 11, Fujiki as modified by Kryachko and Okutani discloses the virtual reference viewpoint is determined according to the camera position (Okutani’s paragraph [0107]: analyzes a plurality of extension virtual viewpoint images obtained by differently advancing time so as to determine one of the extension virtual viewpoint images to be displayed in a setting screen based on a result of a detection of a subject, such as a player or a ball; paragraph [0002]: synchronously capturing images from a plurality of viewpoints by a plurality of cameras installed in different positions and generating a virtual viewpoint image formed from not only the images captured from the camera installation positions but also an arbitrary viewpoint using the plurality of viewpoint images captured by the imaging has attracted attention). However, Fujiki as modified by Kryachko and Okutani fails to disclose detecting movement of the camera capturing the real scene, and predicting a camera trajectory in the 3D scene as a function of the detected movement. 
Jiang discloses detecting movement of the camera capturing the real scene, and predicting a camera trajectory in the 3D scene as a function of the detected movement (paragraph [0048]: In step 320, the motion prediction unit 140 generates a predicted trajectory of the camera 110 at time t1 based on the motion information received from the motion sensor 130).
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine Fujiki, Kryachko and Okutani’s to predict camera trajectory as taught by Jiang, to provide improved digital image stabilization.

Allowable Subject Matter

Claim 10, 13 and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 10 and 21 are about comparing poses of the virtual reference viewpoint and of the new virtual reference viewpoint with a pose of the camera at viewpoint, and selecting among the virtual reference viewpoint and the new virtual reference viewpoint, a virtual reference viewpoint closest to the camera's viewpoint, wherein light source parameters in the 3D scene are determined with respect to the selected virtual reference viewpoint.
Fujiki, Kryachko, Okutani and Venkataraman combined cannot teach these features perfectly. These limitations when read in light of the rest of the limitations in the claim and the claims to which it depends make the claim allowable subject matter.

Claim 13 is about detecting geometry changes in the 3D scene, and determining areas in the input image captured by the camera that are impacted by the geometry changes, wherein the determined areas are discarded when determining parameters for at least one light source in the 3D scene using the virtual reference viewpoint until virtual shadow maps associated with the virtual reference viewpoint are updated based on the geometry changes.
Fujiki, Kryachko, Okutani and Tsutsumi combined cannot teach these features perfectly. These limitations when read in light of the rest of the limitations in the claim and the claims to which it depends make the claim allowable subject matter.

Response to Arguments

Applicant's arguments filed 2/1/2022, page 11 - 14, with respect to the rejection(s) of claim(s) 1, 2 and 20 under 103, have been fully considered and are moot upon a new ground(s) of rejection made under 35 U.S.C. 103 as being unpatentable over Fujiki U.S. Patent Application 20090128552 in view of Kryachko U.S. Patent Application 20180012392, and further in view of Okutani U.S. Patent Application 20180061071, as outlined above.

Applicant argues on page 11-14 about No combination of Fujiki, Kryachko, and Gallup teaches or suggests “obtaining a map of registered real cast shadows of objects in the 3D scene from an input image captured by the camera positioned at a viewpoint distinct from the virtual reference viewpoint, wherein the map of real cast shadows is registered with respect to the virtual reference viewpoint” and Fujiki fails to disclose a “camera positioned at a viewpoint distinct from the virtual reference viewpoint.”

In reply, the rejection is based on Fujiki, Kryachko and Okutani combined. Fujiki discloses obtaining a map of registered real cast shadows of objects in the 3D scene from an input image captured by the camera, the map of real cast shadows being registered with regards to the virtual reference viewpoint (paragraph [0075]: The photographed image input unit 403 obtains, as data, an image in a real space captured using a video camera disposed on an HMD (Head Mount) on a head of a user who views a composite image constituted by a real-space image and a virtual-space image; paragraph [0346]: the virtual space DB 3001 registers the information on the shape of the real object obtained in step S3103 in the virtual space; paragraph [0174]: In FIG. 10, a virtual viewpoint 1201 corresponds to a viewpoint of a user using a real camera... An image 1206 formed on the real object 1204 corresponds to a real shadow generated by blocking the real light source 1205 using the real object 1202). 
Fujiki discloses “The photographed image input unit 403 obtains, as data, an image in a real space captured using a video camera disposed on an HMD (Head Mount) on a head of a user who views a composite image constituted by a real-space image and a virtual-space image. Such a video camera captures moving images in the real space” (paragraph [0075]); also, paragraph [0074] recites operation employing a three-dimensional reconstruction by means of stereo matching using a plurality of cameras. Fujiki discloses plurality of cameras and a video captures moving images, each viewpoint of a user of a certain posture is a virtual viewpoint in virtual space (paragraph [0059]).
Okutani further disclose determining a virtual reference viewpoint of a plurality of virtual reference viewpoint, camera positioned at a viewpoint distinct from the virtual reference viewpoint (paragraph [0107]: analyzes a plurality of extension virtual viewpoint images obtained by differently advancing time so as to determine one of the extension virtual viewpoint images to be displayed in a setting screen based on a result of a detection of a subject, such as a player or a ball; paragraph [0002]: synchronously capturing images from a plurality of viewpoints by a plurality of cameras installed in different positions and generating a virtual viewpoint image formed from not only the images captured from the camera installation positions but also an arbitrary viewpoint using the plurality of viewpoint images captured by the imaging has attracted attention).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yi Yang whose telephone number is (571)272-9589.  The examiner can normally be reached on Monday-Friday 9:00 AM-6:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/YI YANG/
Examiner, Art Unit 2616